DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 12/28/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 12/28/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claim 7 under 35 U.S.C. 112(b) as being indefinite has been withdrawn in view of Applicant’s amendments to the claims, and is newly objected to as being dependent from a rejected base claim. 
The rejection of claims 4-5, 9-11 and 17 under 35 U.S.C. 103(a) as being unpatentable based primarily on Doehner et al (US 5,359,090; of record) in view of Berger et al (WO 2003/024222; of record) is MAINTAINED.
Applicant traverses, arguing that “Applicant has surprisingly found that the use of DIPEA in the claimed process C provides a reduced water content and easier-work up” (Applicant Arguments, Page 7).  Specifically, Applicant points to “Example 1, Step A5, and Comparative Example 2, Step B5” wherein “the recovery processes using DIPEA and TEA are compared” (Applicant Arguments, Page 7).  As argued by Applicant, “DIPEA is purified from the reaction work-up compositions of Steps A3/B3 (relating to Process B; ‘Aqueous Layer I’) and Steps A4/B4 (relating to Process C; ‘Aqueous Layer II’)” and “[o]ver the production processes, DIPEA/TEA bases are added in Steps A2/B2 (relating to Process A) and Steps A4/B4 (relating to Process C)” 
Yet, there is nothing to suggest that the higher yield of DIPEA recovered as compared to TEA during Process C would occur absent the preceding steps of Processes A and B, both of which also involve DIPEA and provide unexpected results independent of Process C.  For example, in Figure 1, the “reaction composition of Step A using TEA as a base” resulted in a slurry, as opposed to a “[c]lear solution… using DIPEA as a base”; and in Figures 2-3, in Steps A and B, “[f]og production [using TEA] is so pronounced that it completely filled up the condenser, whereas the application of DIPEA reduces fog production considerably”.  And, as discussed in the previous Action mailed on 9/28/2021, in Examples 1 and Comparative Example 2 (Specification Pages 14-17), when step A (as recited by claim 1) was carried out using DIPEA, compounds of formula (1) were produced in greater yield (89.8%) as compared to compounds produced using TEA (79.8%) while there was no further improvement in yield associated with utilizing DIPEA in place of TEA in step B (88.2% vs 75.3%) or step C (87.8% vs 75.1%).  Applicant is reminded that “the objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support”.  In re Clemens, 622 F.2d 1029 (CCPA 1980).  	  
  As such, Applicant’s arguments are not found persuasive.  The rejections of claims under 35 U.S.C. 103(a) are MAINTAINED.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9-11 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Doehner et al (US 5,359,090; of record) in view of Berger et al (WO 2003/024222; of record).
Claims 9-11 are drawn to a process for the production of a compound of formula (IV), which embraces the following compound species 
    PNG
    media_image1.png
    183
    211
    media_image1.png
    Greyscale
(aka chlorfenapyr) wherein R1 is phenyl substituted with R11 wherein R11 is Cl; R2 is C2 alkoxymethyl; and n is 1; said method comprising:
Step C, reacting a compound of Formula (III) 
    PNG
    media_image2.png
    139
    208
    media_image2.png
    Greyscale
 with di(C1-C4 alkoxy)methane and either POCl3 or a mixture comprising POCl3 and DMF, in the presence of diisopropylethylamine (DIPEA), more specifically in a solvent comprising an aromatic C6-C10 hydrocarbon (claim 11).
Doehner et al teach a process for producing the instantly claimed compound of Formula (IV) said method comprising reacting the instantly claimed compound of Formula (III) with “diethoxymethane and dimethylformamide (DMF) in toluene [i.e., an aromatic C6-C10 hydrocarbon], under N2… with phosphorous oxychloride… and treated dropwise with triethylamine” (Column 5, Lines 9-17, Example 1).
As such, the method of Doehner et al differs from the instantly claimed method in carrying out the reaction utilizing triethylamine (TEA) as opposed to diisopropylethylamine (DIPEA).
Yet, as taught by Berger et al, TEA and DIPEA are organic bases that can be used interchangeably in the production of related compounds (Page 26, Line 13; see also Page 25, Scheme 21, reacting Compound 32a with Compound 39 in the presence of a base to form Compound 32b).
Accordingly, in further view of Berger et al, it would have been prima facie obvious to carry out the method of Doehner et al utilizing diisopropylethylamine (DIPEA) as opposed to triethylamine (TEA).  The simple substitution of one known organic base useful in carrying out related reactions for another known organic base useful in carrying out related reactions is prima facie obvious.
As such, instant claims 9-11 are rejected as prima facie.
Claims 4-5 and 17 are MAINTAINED rejected under 35 U.S.C. 103(a) as being unpatentable over Doehner et al (US 5,359,090; of record) in view of Berger et al (WO 2003/024222; of record) as applied to claims 9-11 above, in further view of Herman et al (US 4,929,634; of record) and Addor et al (US 5,030,735; of record).
Claims 4-5 are drawn to the method of claim 9, further comprising step B, a process for the production of a compound of formula (III), said method comprising reacting a compound of formula (I) 
    PNG
    media_image3.png
    100
    138
    media_image3.png
    Greyscale
with Br2 in the presence of diisopropylethylamine, more specifically wherein step B is carried out in a solvent comprising a polar aprotic solvent (claim 5), even more specifically acetonitrile (claim 17).
As discussed above, Doehner et al teach a method comprising reacting a compound of formula (III) 
    PNG
    media_image2.png
    139
    208
    media_image2.png
    Greyscale
 to form a compound of formula (IV).  
However, Doehner et al do not teach a method of making said compound of formula (III).
However, Herman et al teach methods of converting related “2-phenylpyrrole-3-carbonitrile or 2-(substituted phenyl)pyrrole-3-carbonitrile to… 4-halo, 5-halo or 4,5-dihalo-2-(substituted phenyl)pyrrole-3-carbonitrile… by reaction… with at least 1 or 2 equivalents of… bromine… in the presence of a solvent such… THF” (Column 12, Lines 3-15).
As taught by Addor et al, such reactions carried out in the presence of a solvent such as THF can further include a base such as TEA to promote production (Column 6, Table I, Line 48).  Significantly, however, Addor et al further teach that reactions carried out using acetonitrile as 
And as taught by Berger et al TEA and DIPEA are organic bases that can be used interchangeably in the production of related compounds (Page 26, Line 13; see also Page 25, Scheme 21, reacting Compound 32a with Compound 39 in the presence of a base to form Compound 32b).
Accordingly, the ordinarily skilled artisan, desiring to formulate a compound of formula (III) to use in the method of producing a compound of formula (IV) as taught by Doehner et al, would have found it prima facie obvious, in further view of Herman et al, Addor et al and Berger et al, to react a compound of formula (I) with Br2 in the presence of acetonitrile and diisopropylethylamine.  The skilled artisan would have found it obvious to do so considering that Herman et al teaches the feasibility of reacting compounds of formula (I) with Br2 in the presence of a solvent to arrive a compound of formula (III), wherein it would have been obvious to further include a base (in view of Addor et al), in particular diisopropylethylamine (in view of Berger et al), to promote the formation of formula (III).
As such, claims 4-5 and 17 are rejected as prima facie obvious.
Claim Objections
Claims 1-3, 7-8, 13-14 and 16 are objected to as depending from a rejected base claim.
Conclusion
Any new ground(s) of rejection presented in this Office action is necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.